Case 6:20-cv-00269-ADA Document 25-20 Filed 07/31/20 Page 1 of 2




                    EXHIBIT 19
United States Patent and Trademark Office                                                   https://oedci.uspto.gov/OEDCI/practitionerDetails?regisNum=34303
                          Case 6:20-cv-00269-ADA Document 25-20 Filed 07/31/20 Page 2 of 2


                           Data extracted on Fri Jul 31 16:49:48 EDT 2020

                             Last Name                                     Carson

                             First Name                                    John

                             Middle Name                                   M

                             Suffix

                             Firm Name                                     Knobbe, Martens, Olson & Bear LLP

                             Address                                       12790 El Camino Real

                             City                                          San Diego

                             State/Province                                CA

                             Postal Code                                   92130

                             Country                                       US

                             Primary Telephone                             (858) 707-4000

                             Registration/Recognition Number               34,303

                             Status                                        ATTORNEY

                             Date Registered as Attorney                   09/04/1990

                             US Government Employee                        No

                             Reciprocity under 37 CFR § 11.6(c)            No

                             Currently Accepting New Clients               YES


                             Back To Search Results   New Search   Print




1 of 1                                                                                                                                   7/31/2020, 1:49 PM
